Citation Nr: 1229643	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from August 1965 to August 1967. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California, which denied service connection for hypertension. 

The case was remanded by the Board in March 2009 and August 2010 for further development which has since been completed. 


FINDING OF FACT

The preponderance of the evidence is against a finding that hypertension was first manifested during active duty service or within one year of service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied through May 2005 and May 2007 letters.  The claim was subsequently readjudicated, most recently in a November 2011 supplemental statement of the case.  

The Veteran's available service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in June 2009.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in September 2009, with additional addendums and claims file reviews conducted in December 2009 and September 2010; the Veteran has not argued, and the record does not reflect, that the examination and opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners reviewed the record, evaluated the Veteran and provided an opinion as to whether the disease incurred during service. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is seeking service connection for hypertension, which he contends was found during both his induction and separation physical examinations.  The Veteran contends that he was told to lie down during the induction physical in order to lower his blood pressure when it was initially found to be elevated.  He alleges that both examiners falsified the record to hide the fact that he had hypertension in order to deny him compensation.  In the August 2010 remand the Board found these claims to be not credible, and continues to find these claims to be not credible.  

Service treatment records show that at the September 1964 induction examination the Veteran's blood pressure reading was 128/78.  Only one blood pressure reading was taken.  Upon exit, in August 1967 the Veteran's blood pressure reading was 120/100.  Only one reading was taken.  During active service there were no complaints of or treatment for high blood pressure, or any symptoms thereof.  

Post active service, in an April 1987 medical history for entry into the reserves, the Veteran checked the box "yes" for high blood pressure, with the explanation that "blood pressure has been borderline, never been treated, [and that] losing weight always solve[s] the problem."  At an April 1987 medical examination for entry into the reserves the Veteran's blood pressure reading was 110/70. 

In September 2009 a VA examination was conducted.  In reviewing the records the examiner stated that "his blood pressure was elevated on many occasions in service."  The examiner was informed that active service ended in 1967, and was asked to clarify his opinion.  In December 2009 the examiner stated that "if this veteran's [self reported] medical history is correct, he did have hypertension while in service."  The examiner further stated that the blood pressure reading taken during the separation physical "would be considered to be Class 1 hypertension, if it were repeatedly elevated.  However I do not see any other repeat blood pressures at that time, so I cannot state that the medical records definitely rule in or rule out hypertension while in service."  Further clarification was again sought. 

Pursuant to the Board's remand, the same VA examiner reviewed the claims file in September 2010 and provided additional opinions.  The VA examiner opined that the question of whether the Veteran's hypertension at least as likely as not began during or was caused by his active duty, cannot be answered without speculating, noting that as the Board found the Veteran's claim of falsified entrance and exit examination results to be not credible it is not possible to ascertain, in the absence of any other blood pressure readings, whether or not the Veteran's hypertension started before service.  Furthermore, the examiner also opined that it is not possible to know if the Veteran had hypertension during service without speculating as there are only two blood pressure readings between 1965 and 1967, the first of which was 128/78 and the second of which was 120/100 at the time of exit, and there was no record of blood pressure readings being repeated.  The examiner explained that one isolated blood pressure reading does not diagnose hypertension and is not possible to evaluate the question of whether there was hypertension in service without speculating.  The examiner also opined that the evidence did not clearly and unmistakably demonstrate that the condition existed prior to service, as the only suggestion of hypertension prior to service was the Veteran's statements as such. 

High blood pressure/hypertension was not noted at the entry examination therefore the Veteran is presumed to be in sound condition.  This presumption is not rebutted as there is no clear and unmistakable evidence that hypertension existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).  Therefore the question of service connection is one of incurrence, whether a particular injury or disease incurred coincident with service.  

In service there were no complaints of or treatment for hypertension or symptoms thereof.  At the separation examination the Veteran's blood pressure was 120/100.  The VA examiner could not determine whether the Veteran had hypertension during service without speculating as there were no records of repeated blood pressure readings on which to base a diagnosis of hypertension.  The examiner determined that an opinion could not be provided because the Veteran's assertion that his enlistment and separation examination results were falsified has been rejected; there are no other blood pressure readings in service; and of the available in-service readings, one isolated reading does not diagnose hypertension.  The Board accepts the examiner's inconclusive report because it is clear from the examiner's statements that he considered all procurable and assembled data and the assessment was arrived at after all relevant medical information that may have a bearing on the opinion was obtained.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The earliest post-service blood pressure reading of record was in 1987, 20 years after service.  In short there was no hypertension or symptoms thereof in service, no evidence of hypertension until 20 years after service, and no indication that the Veteran's current hypertension is related to service.  

The Veteran strongly contends that he had hypertension during service and upon exit from service.  The Veteran is competent to report symptoms that he experiences through his five senses, such as headaches.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the disease at issue, hypertension, is a complex disorder which require specialized medical training for a determination as to diagnosis and causation.  Therefore the Veteran's report that he had hypertension in service is not competent evidence of a disease in service.   

The weight of the competent evidence is against the claim, service connection for hypertension is denied. 

ORDER


Service connection for hypertension is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


